Citation Nr: 1813963	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.  This matter was reopened and remanded by the Board in January 2015, and remanded for additional development in August 2016.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDING OF FACT

The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has a bilateral hearing loss disability that was demonstrated in service or to a compensable degree within one year after service, or that is otherwise attributable to active military service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1131, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran did not respond to an August 2016 letter requesting authorization to request private medical records, meaning that VA has done all that it can to obtain these records and the duty to assist has been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran contends that his bilateral hearing loss disability is due to exposure to loud noise in service, to include witnessing the detonation of explosives.  The Veteran's DD214 indicates that his military occupational specialty (MOS) was combat engineer, which is consistent with exposure to loud noise.  Therefore, acoustic trauma in service is conceded.  

To prevail on a direct-incurrence service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, there is no evidence of a bilateral hearing loss disability demonstrated to a 10 percent degree during or within one year of service.  Therefore, presumptive service connection is not warranted, and the Board will concentrate on service connection on a direct-incurrence basis.

The Veteran's service treatment records (STRs) indicate that upon entrance, the Veteran had bilateral cerumen, or earwax, in his ears.  His hearing was tested and showed hearing thresholds in the right ear of 15 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, 5 decibels at 4000 Hertz, and 30 decibels at 6000 Hertz.  Hearing thresholds in the left ear were 10 decibels at 500 Hertz, 10 decibel at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, 20 decibels at 4000 Hertz, and 35 decibels at 6000 Hertz.  In July 1988, the Veteran reported pain in the right ear for three days, and there was a request of cleaning wax from the ears.  In September 1988, the Veteran denied ever having hearing loss in his report of medical history.  His September 1988 separation examination showed right ear hearing thresholds of 15 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 30 decibels at 6000 Hertz.  His left ear had hearing thresholds of 20 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, 20 decibels at 4000 Hertz, and 35 decibels at 6000 Hertz.  Thus, there was a 10-decibel downward shift in the right ear at 4000 Hertz and in the left ear at 500 Hertz, as well as a 5-decibel downward shift in the left ear at 2000 Hertz.  Although the Veteran has contended that he experienced temporary hearing loss in service after witnessing a particularly large detonation of explosives, this statement is contradicted by the September 1988 denial of ever experiencing hearing loss.  The Board finds that the September 1988 notation is more credible on this issue because it is contemporaneous with the Veteran's service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

A February 2012 VA medical opinion found that induction and separation examinations showed normal hearing, bilaterally.  The examiner explained that the national institute for occupational safety and health defines a significant threshold shift of 15 decibels or more at any one frequency of 500 Hertz to 4000 Hertz, and that there was not a significant shift in thresholds from induction to discharge.  According to the examiner, current science indicates that understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The examiner concluded that, given normal hearing at discharge and no significant shift in thresholds from induction to discharge, hearing impairment is less likely as not caused by or aggravated by military noise exposure.  

A March 2013 medical opinion provided a positive tinnitus opinion, and also noted that there was no significant shift in hearing during service, and affirmed the previous negative opinion.  The audiologist also stated that the Veteran's file did contain information to suggest that he was seen for cerumen build-up in his ears, and that this can cause temporary hearing loss or the appearance and perception of threshold shifts.  

A March 2015 VA examination opined that enlistment and discharge testing showed normal hearing, bilaterally, with no standard threshold shifts seen, and thus there was no objective evidence of noise injury.  The examiner concluded that it is less than likely that the Veteran's current hearing loss is the result of noise exposure during service.  

A September 2016 medical opinion again found no significant threshold shifts noted in either ear from enlistment to separation, and explained that 5-10 decibel shifts are not significant shifts in hearing consistent with permanent hearing changes.  The examiner addressed the ear pain reported in the Veteran's STRs, but found that this pain could be caused by numerous conditions, which the Board interprets as indicating that ear pain is not evidence of hearing loss.  The examiner explained that audiograms performed at enlistment and separation would be the objective evidence of hearing thresholds, and based on normal hearing on separation, with no significant thresholds shifts from enlistment to separation, as well as occupational noise exposure post-service, it is less than likely that the Veteran's current hearing loss is the result of noise exposure during military service.  The Board notes that the Veteran testified in his August 2014 hearing that his post-service employment included some work in a factory where he was required to wear earmuffs.

The Board recognizes that a February 2017 appellate brief from the Veteran's representative argued that the most recent medical opinion was speculative because the statement "ear pain could be caused by numerous conditions" is not proof against the Veteran's claim, and, per the representative, lends support to the Veteran's contentions.  However, the statement must be viewed in connection with the rest of the opinion.  Taken as a whole, the opinion provides adequate rationale, and indicates that the audiograms, not the notation of hearing pain, are the appropriate measures of hearing loss, and that the lack of significant threshold shifts as well as the presence of post-service noise exposure support a negative conclusion.  The February 2018 brief has also cited medical articles to support the argument that the Veteran suffers from delayed hearing loss due to in-service noise exposure.  However, these citations related to general medical principles, and are less probative than the VA medical opinions of record that consider the specific facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17  (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  

The record contains four negative medical opinions, which outweigh the probative value of general references to medical treatises in the February 2017 appellate brief.  The preponderance of evidence is against a finding that the Veteran's hearing loss was caused by his military service, meaning that there is no reasonable doubt to resolve in favor of the Veteran.  The Board must deny the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER


Entitlement to service connection for bilateral hearing loss is denied




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


